Judgments unanimously reversed on the law and new trial granted. Memorandum: Defendant’s absence from the in-chambers Sandoval hearing violated his constitutional and statutory right to be present at all material stages of his trial (see, US Const 6th, 14th Amends; NY Const, art I, § 6; CPL 260.20; People v Alexander, 80 NY2d 801; People v Dokes, 79 NY2d 656; People v Brown, 195 AD2d 1055 [decided herewith]; People v Dean, 188 AD2d 1082; People v Kirkland, 188 AD2d 1083; People v Eady, 185 AD2d 678, lv denied 80 NY2d 929).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeals from Judgments of Supreme Court, Monroe County, Wesley, J.—Murder, 2nd Degree.) Present—Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.